NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                      2008-5185

                     STERLING, WINCHESTER & LONG, L.L.C.,

                                                      Plaintiff-Appellant,

                                           v.

                                   UNITED STATES,

                                                      Defendant-Appellee.


        Frederick L. Wright II, Vaughn, Wright & Boyer LLP, of Atlanta, Georgia, argued
for plaintiff-appellant.

       Maame A.F. Ewusi-Mensah, Trial Attorney, Commercial Litigation Branch, Civil
Division, United States Department of Justice, of Washington, DC, argued for
defendant-appellee. With her on the brief was Jeanne E. Davidson, Director. Of
counsel on the brief was Michael F. Kiely, Attorney, Law Department, United States
Postal Service, of Washington, DC.

Appealed from: United States Court of Federal Claims

Senior Judge Lawrence S. Margolis
                        NOTE: This disposition is nonprecedential.


   United States Court of Appeals for the Federal Circuit
                                          2008-5185

                         STERLING, WINCHESTER & LONG, L.L.C.,

                                                        Plaintiff-Appellant,

                                               v.

                                      UNITED STATES,

                                                        Defendant-Appellee.

                                     Judgment

ON APPEAL from the United States Court of Federal Claims

in CASE NO. 05-CV-297.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

Per Curiam (Before BRYSON and GAJARSA, Circuit Judges, and ST. EVE, District Judge). *

                               AFFIRMED. See Fed. Cir. R.36


                                          ENTERED BY ORDER OF THE COURT


DATED: June 5, 2009                        /s/ Jan Horbaly
                                          Jan Horbaly, Clerk




       *
             The Honorable Amy J. St. Eve, United States District Judge for the Northern District
of Illinois, sitting by designation.